DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II (Claims 1-10 and 20) in the reply filed on 6/23/2022 is acknowledged.
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/23/2022.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the first casing…with a first notch, and the second casing…with a second notch, smooth transition formed between the first casing and second casing” in lines 1-3. It is unclear what exact structure is being claimed by the limitation “smooth transition formed between the first casing and second casing”. The skilled artisan would not be able to easily ascertain if the limitation is intending to require 1) that a smooth transition is formed by the joining of the first casing with the second casing via the first and second notches, respectively, OR 2) that a smooth transition is formed between the first casing and second casing, wherein “smooth transition” refers to a separate structural component and/or arrangement. The examiner notes that for purposes of examination a broad interpretation will be given to the limitation when viewing the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 205017429 U) (disclosed by Applicant on IDS dated 5/15/2020) and further in view of Nishikawa et al. (US 2019/0259984 A1).
In Regards to Claim 1:
	Wang discloses a handle battery, comprising: a casing (holding part, 12) including an upper-end opening (top opening formed when holding front shell-121 and holding back shell-122 are joined, and which operating part-11 covers), a lower-end opening (bottom opening formed when holding front shell-121 and holding back shell-122 are joined, and which lower cover [see annotated Figure 3 below] serves to cover), and a receiving cavity (cavity formed when holding front shell-121 and holding back shell-122 are joined, wherein battery-20 resides) between the upper-end opening and the lower-end opening, the receiving cavity housing a battery cell (20) configured to supply power for a gimbal (tripod head for autostability, thus analogous to gimbal) (Figure 3, p.2, lines 8-13 and p.3, lines 31-32). Wang further discloses an upper cover (operating part, 11) covering the upper-end opening, a mounting groove (holder mounting hole, 111) being formed on the upper cover (operating part, 11) for detachable connection with the gimbal (tripod head); and a lower cover (see annotated Figure 3 below) covering the lower-end opening (Figure 3, p.3, lines 18-24).
	Wang is deficient in disclosing that the mounting groove comprises an entrance for the gimbal to enter the mounting groove, a first surface opposite to the entrance, a first guide groove and a second guide groove that are opposite to each other and located between the entrance and the first surface, and a bottom surface below the entrance, the first surface, the first guide groove, and the second guide groove, and a power supply interface being disposed in the mounting groove for supplying power to the gimbal.
	Nishikawa discloses a battery pack (200) for an electric appliance having a main body (electric tool body, 30), wherein the battery pack (200) is located in a lower portion of the handle of the electric appliance (Figures 1 and 11, [ 0181]). Nishikawa further discloses that the electric appliance main body (electric tool body, 30A) is attached to the battery pack (200) via a mounting mechanism which is positioned at the top surface of the battery pack (200) (Figure 11, [0180]). Nishikawa further discloses that the mounting mechanism comprises an entrance for the electric appliance main body (electric tool body, 30A) to enter the mounting mechanism, a first surface (raised part, 240) opposite to the entrance, a first guide groove (rail part, 238a) and a second guide groove (rail part, 238b) that are opposite to each other and located between the entrance and the first surface (raised part, 240), and a bottom surface (upper case, 210) below the entrance, the first surface (raised part, 240), the first guide groove (rail part, 238a), and the second guide groove (rail part, 238b) (Figure 11, 0180]). Nishikawa further discloses that a power supply interface (terminal insertion slot, 223) is disposed in the mounting mechanism for supplying power to the electric appliance, wherein the power supply interface (terminal insertion slot, 223) includes a contact board (lower step surface, 211) on which the positive contact (positive electrode input terminal, 271) and negative contact (negative electrode input terminal, 272) are disposed (Figure 11, [0180-0181]).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify mounting groove of Wang to have the configuration of the mounting mechanism with power supply interface of Nishikawa, as it is known in the art as a useful configuration for mounting the main body of an electric device to a battery which is positioned in a handle of the device, as taught by Nishikawa, and would allow for an easy electrical connection to be made between the gimbal (tripod head) and handle battery of Wang. By doing so, all of the limitations of Claim 1 have been met.

    PNG
    media_image1.png
    762
    673
    media_image1.png
    Greyscale

Annotated Figure 3 (Wang CN 205017429 U)
In Regards to Claim 2 (Dependent Upon Claim 1):
Wang as modified by Nishikawa discloses the handle battery of Claim 1 as set forth above. Wang further discloses that the mounting groove (holder mounting hole, 111) is disposed at a top end of the upper cover (operating part, 11) (Figure 3, p.3, lines 18-21). Thus, all of the limitations of Claim 2 have been met.
In Regards to Claim 5 (Dependent Upon Claim 1):
Wang as modified by Nishikawa discloses the handle battery of Claim 1 as set forth above. As detailed above in the rejection of Claim 1, modified Wang discloses a power supply interface which includes a positive contact and a negative contact disposed on the bottom surface of the mounting groove (holder mounting hole, 111). Thus, all of the limitations of Claim 5 have been met.



In Regards to Claim 6 (Dependent Upon Claim 5):
Wang as modified by Nishikawa discloses the handle battery of Claim 5 as set forth above. As detailed above in the rejection of Claim 5, modified Wang discloses the positive contact and negative contact are disposed on the contact board. 
Nishikawa further discloses that the contact board (lower step surface, 211) is integrally formed with the bottom surface (upper case, 210) of the mounting mechanism (see Figure 11), thus upon the modification detailed above in the rejection of Claim 1, the contact board of modified Wang is necessarily fixed on the bottom surface of the mounting groove (holder mounting hole, 111). Therefore, all of the limitations of Claim 6 are met.
In Regards to Claim 7 (Dependent Upon Claim 1):
Wang as modified by Nishikawa discloses the handle battery of Claim 1 as set forth above. Nishikawa further discloses that the mounting mechanism includes a guide rail (stepped part, 212) which is formed on the bottom surface (upper case, 210) and protrudes from the bottom surface (upper case, 210) (see Figure 11, [0180]). Thus, upon the modification detailed in the rejection of Claim 1 above, modified Wang meets all of the limitations of Claim 7.
In Regards to Claim 20:
	Wang discloses handheld gimbal, comprising a handle battery; and a base gimbal (tripod head) (p.3, lines 45-48). Wang further discloses that the handle battery comprises: a casing (holding part, 12) including an upper-end opening (top opening formed when holding front shell-121 and holding back shell-122 are joined, and which operating part-11 covers), a lower-end opening (bottom opening formed when holding front shell-121 and holding back shell-122 are joined, and which lower cover [see annotated Figure 3 below] serves to cover), and a receiving cavity (cavity formed when holding front shell-121 and holding back shell-122 are joined, wherein battery-20 resides) between the upper-end opening and the lower-end opening, the receiving cavity housing a battery cell (20) configured to supply power for a gimbal (tripod head for autostability, thus analogous to gimbal) (Figure 3, p.2, lines 8-13 and p.3, lines 31-32). Wang further discloses an upper cover (operating part, 11) covering the upper-end opening, a mounting groove (holder mounting hole, 111) being formed on the upper cover (operating part, 11) for detachable connection with the gimbal (tripod head); and a lower cover (see annotated Figure 3 below) covering the lower-end opening (Figure 3, p.3, lines 18-24). Wang further discloses that the base gimbal (tripod head) is detachable snapped into the mounting groove (holder mounting hole, 111) of the handle battery (p.3, lines 11-12).
	Wang is deficient in disclosing that the mounting groove comprises an entrance for the gimbal to enter the mounting groove, a first surface opposite to the entrance, a first guide groove and a second guide groove that are opposite to each other and located between the entrance and the first surface, and a bottom surface below the entrance, the first surface, the first guide groove, and the second guide groove, and a power supply interface being disposed in the mounting groove for supplying power to the gimbal.
	Nishikawa discloses a battery pack (200) for an electric appliance having a main body (electric tool body, 30), wherein the battery pack (200) is located in a lower portion of the handle of the electric appliance (Figures 1 and 11, [ 0181]). Nishikawa further discloses that the electric appliance main body (electric tool body, 30A) is attached to the battery pack (200) via a mounting mechanism which is positioned at the top surface of the battery pack (200) (Figure 11, [0180]). Nishikawa further discloses that the mounting mechanism comprises an entrance for the electric appliance main body (electric tool body, 30A) to enter the mounting mechanism, a first surface (raised part, 240) opposite to the entrance, a first guide groove (rail part, 238a) and a second guide groove (rail part, 238b) that are opposite to each other and located between the entrance and the first surface (raised part, 240), and a bottom surface (upper case, 210) below the entrance, the first surface (raised part, 240), the first guide groove (rail part, 238a), and the second guide groove (rail part, 238b) (Figure 11, 0180]). Nishikawa further discloses that a power supply interface (terminal insertion slot, 223) is disposed in the mounting mechanism for supplying power to the electric appliance, wherein the power supply interface (terminal insertion slot, 223) includes a contact board (lower step surface, 211) on which the positive contact (positive electrode input terminal, 271) and negative contact (negative electrode input terminal, 272) are disposed (Figure 11, [0180-0181]).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify mounting groove of Wang to have the configuration of the mounting mechanism with power supply interface of Nishikawa, as it is known in the art as a useful configuration for mounting the main body of an electric device to a battery which is positioned in a handle of the device, as taught by Nishikawa, and would allow for an easy electrical connection to be made between the gimbal (tripod head) and handle battery of Wang. By doing so, all of the limitations of Claim 20 have been met.

    PNG
    media_image1.png
    762
    673
    media_image1.png
    Greyscale

Annotated Figure 3 (Wang CN 205017429 U)
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 205017429 U) (disclosed by Applicant on IDS dated 5/15/2020) as modified by Nishikawa et al. (US 2019/0259984 A1), as applied to Claim 1 above, and further in view of Inauen (US 2014/0072860 A1).
In Regards to Claim 3 (Dependent Upon Claim 1):
Wang as modified by Nishikawa discloses the handle battery of Claim 1 as set forth above. Wang further discloses that the casing (holding part, 12) includes a first casing (holding front shell, 121) and a second casing (holding back shell, 122) which are detachably connected (Figures 2 and 3, p.3, lines 31-32).
Wang silent to the fixing method used to connect the first casing and second casing together.
Inauen discloses a battery comprising a housing which may be constructed in a multipart manner, and that snap-fitting may be selected as the method of fixing the individual parts of the multipart housing [0057]. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the method of connecting the first casing and second casing of Wang, a snap-fitting method, as it is a method known in the art to fix together multiple components of a housing for a battery, as taught by Inauen. By doing so, all of the limitations of Claim 3 are met.
In Regards to Claim 4 (Dependent Upon Claim 3):
Wang as modified by Nishikawa and Inauen discloses the handle battery of Claim 3 as set forth above. Wang further discloses that the first casing (holding front shell, 121) is an arc-shaped plate with a first notch (see annotated Figure 3 above), and the second casing (holding back shell, 122) is a rectangular plate with a second notch (see annotated Figure 3 above, bend where lower cover is attached). Wang further discloses that a smooth transition is formed between the first casing (holding front shell, 121) and the second casing (holding back shell, 122) when they are fixed together (see Figure 2). Thus, all of the limitations of Claim 4 are met.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 205017429 U) (disclosed by Applicant on IDS dated 5/15/2020) as modified by Nishikawa et al. (US 2019/0259984 A1), as applied to Claim 1 above, and further in view of Naito (US 2015/0194710 A1).
In Regards to Claim 8 (Dependent Upon Claim 1):
Wang as modified by Nishikawa discloses the handle battery of Claim 1 as set forth above.
Wang is deficient in disclosing that a first locking recess is formed inside the casing, a control circuit board is disposed at the first locking recess and electrically connected to the battery cell, and a communication interface is disposed in the mounting groove configured to connect the control circuit board with the gimbal communicatively.
Naito discloses a battery pack (20) from an electric device, wherein the battery pack comprises a plurality of battery cells (33) and a casing (21) which includes a cell holder (50) which may have locking recesses (positioning protrusions, 591) (Figure 5, [0043, 0047]). Naito further discloses that the battery pack (20) also comprises a control circuit board (42) which may be fitted into the locking recesses (positioning protrusions, 591) and is electrically connected to the battery cells (33) (Figure 5, [0039, 0047]). Naito further discloses that the battery pack (20) includes a mounting groove (groove formed in upper case portion, 25) in which a communication interface (communication connector, 45) is disposed, and wherein the communication interface (communication connector, 45) is configured to connect the control circuit board (42) with the electric device communicatively (Figures 4 and 5, [0035, 0039]). Naito further teaches that control circuit board (42) may be configured to perform various control operations to monitor the condition of the battery cells (33) in order to perform a control related to charging and discharging operations [0039]. Naito further discloses that signals may be transmitted and received via the communication interface (communication connector, 45) and for performing a control process by the control circuit board (42) [0039].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the inventio to further modify the handle battery of Wang to include the circuit board and communication interface configuration of Naito, in order to provide a reliable means to monitor and control the operation status of the battery, as taught by Naito. 
It would be further obvious to the skilled artisan when making the above modification, to include the locking recess of Naito to fit the control circuit board into, as it is known in the art as a useful approach to fix a control circuit board into a casing for a battery, as taught by Naito. By making the above modifications, all of the limitations of Claim 8 are met.
In Regards to Claim 9 (Dependent Upon Claim 8):
Wang as modified by Nishikawa and Naito discloses the handle battery of Claim 8 as set forth above. Wang further discloses that the handle battery also comprises a control button (40) (Figure 3, p.3, lines 5-9).
Wang is deficient in disclosing a remaining power indicator, wherein the battery cell, the control circuit board, the control button, and the remaining power indicator form a circuit loop.
Nishikawa further discloses an embodiment of the battery pack (200/1100) which comprises a remaining power indicator (LED prisms, 1191-1194) which display the remaining capacity of the battery pack (200/1100) when a control button (switch, 1190) is pressed (Figure 39, [0260]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to include in the handle battery of Wang, a remaining power indicator which may be engaged via a control button, as taught by Nishikawa, with a reasonable expectation of success in providing a way to easily ascertain the charge status of the battery and determine when a battery needs to be replaced and/or recharged.
	Furthermore, the skilled artisan would find obvious to further modify the handle battery of Wang to have the battery cell, control circuit board, control button, and remaining power indicator of modified Wang form a circuit loop. The control button and remaining power indicator are necessarily connected together (as detailed in the modification directly above), as are the battery cell and the control circuit board (as detailed in the modification outlined in the rejection of Claim 8 above). Furthermore, the remaining power indicator must be electrically connected to the battery cell (either directly or indirectly) in order to display the remaining power of the cell. This circuit loop configuration is further supported by Naito in the rejection of Claim 8 outlined above, who teaches that control circuit board may be configured to perform various control operations to monitor the condition of the battery cell in order to perform a control related to charging and discharging operations [0039]. Thus, upon all of the modifications set forth above, all of the limitations of Claim 9 are met.
In Regards to Claim 10 (Dependent Upon Claim 9):
Wang as modified by Nishikawa and Naito discloses the handle battery of Claim 9 as set forth above. Upon the modification of Wang outlined in the rejection of Claim 10 set forth above, modified Wang discloses that when the control button (40) is pressed, the control circuit board controls the remaining power indicator to light to indicate remaining electrical power of the battery cell (20). Thus, all of the limitations of Claim 10 are met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./            Examiner, Art Unit 1724                                                                                                                                                                                            /BRIAN R OHARA/Examiner, Art Unit 1724